United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, TOBYHANNA )
ARMY DEPOT, Tobyhanna, PA, Employer
)
__________________________________________ )
P.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-360
Issued: August 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 19, 2008 appellant filed a timely appeal from an August 11, 2008 decision
of the Office of Workers’ Compensation Programs denying her claim for an injury to her right
index finger and an October 27, 2008 decision denying her request for a review of the written
record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the case.
ISSUES
The issues are: (1) whether appellant sustained trigger finger of the right index finger in
the performance of duty; and (2) whether the Office abused its discretion in denying her request
for a review of the written record.
FACTUAL HISTORY
On May 14, 2008 appellant, then a 46-year-old fabric worker, filed an occupational
disease claim alleging that she sustained trigger finger of her right index finger on April 14, 2008
causally related to her federal employment. Her job involved continuous marking, cutting,

sewing and folding of heavy vinyl and rubber materials. Appellant also used a mallet to insert
grommets into the material and a caulking gun to apply adhesive to certain material. She
submitted records from nurses and a physician’s assistant.
By letter dated May 20, 2008, the Office asked appellant to submit additional evidence
including a comprehensive medical report from a treating physician with a description of
symptoms, the results of tests, a diagnosis and a rationalized medical opinion as to how the
condition was causally related to factors of her employment.
In treatment notes dated May 27 and June 16, 2008, Dr. Gregory J. Menio, an attending
Board-certified orthopedic surgeon, stated that appellant had persistent pain and triggering in her
right index finger for which she was given a cortisone shot. He noted that her job involved
making tarps. Dr. Menio provided findings on physical examination and diagnosed trigger
finger of the right index finger. He stated that, based on what appellant told him about her job, “I
believe this is work related.”
By decision dated August 11, 2008, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that her trigger finger of her right index finger was
causally related to factors of her federal employment. It accepted that her work as a fabric
worker involved repetitive use of her upper extremities.
By letter postmarked September 12, 2008, appellant requested a review of the written
record and submitted an additional medical report. In a September 4, 2008 note, Dr. Menio
stated that he treated appellant for an injury to her right index finger. He stated that she
“apparently” injured her finger at work. Dr. Menio stated, “At this point in time, I believe this
injury should be considered a work-related injury based on the information that I have.”
By decision dated October 27, 2008, the Office denied appellant’s request for a review of
the written record on the grounds that the request was untimely and the issue of causal
relationship in the case could be resolved through a request for reconsideration and the
submission of additional medical evidence establishing that her right index finger condition was
causally related to factors of her employment..
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.1 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.2
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by his employment is sufficient to
establish causal relationship.3
ANALYSIS -- ISSUE 1
Appellant submitted medical records from nurses and a physician’s assistant. Nurses and
physician’s assistants do not qualify as a physician under the Federal Employees’ Compensation
Act.4 Registered nurses, licensed practical nurses, physician’s assistants and physical therapists
are not physicians as defined under the Act and their opinions are of no probative value.5 The
Board has held that medical evidence must be in the form of a reasoned opinion by a qualified
physician.6 Consequently, the reports from the nurses and the physician’s assistant do not
constitute probative medical evidence and are not sufficient to establish that appellant sustained a
work-related injury.
Appellant was advised by the Office on May 20, 2008 that she needed to submit a
comprehensive medical report containing a description of her symptoms, the results of tests and
medical rationale explaining how her trigger finger of her right index finger was causally related
to factors of her employment.
In brief treatment notes dated May 27 and June 16, 2008, Dr. Menio stated that appellant
had persistent pain and triggering in her right index finger. He noted that her job involved
making tarps. Dr. Menio provided findings on physical examination and diagnosed trigger
finger of the right index finger. Based on what appellant told him of her job, he concluded that
her condition was work related. Although Dr. Menio noted that appellant’s job involved making
tarps, he did not describe any specific tasks that she performed. He failed to provide medical
rationale explaining how her specific employment work duties would cause or aggravate the
trigger finger of her right index finger. There is no medical evidence of record with a description
of appellant’s specific job duties and medical rationale establishing that the diagnosed condition
is causally related to specific factors of her employment. Moreover, he failed to explain the basis
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

See 5 U.S.C. § 8101(2) which provides: “‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law”; see also Roy L. Humphrey, 57 ECAB 238 (2005); Jennifer L. Sharp, 48 ECAB 209 (1996).
5

Id.

6

See Robert J. Krstyen, 44 ECAB 227, 229 (1992).

3

for his stated conclusion on causal relation.7 A mere conclusion without medical rationale is not
sufficient to support causal relation. Therefore, appellant failed to meet her burden of proof to
establish that her trigger finger of her right index finger was caused or aggravated by her job.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act, concerning a claimant’s entitlement to a hearing before an
Office hearing representative, states: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”8 A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record. In addition to the
evidence of record, the claimant may submit new evidence to the hearing representative.9 A
request for either an oral hearing or a review of the written record must be submitted, in writing,
within 30 days of the date of the decision for which the hearing is sought.10 A claimant is not
entitled to a hearing or a review of the written record if the request is not made within 30 days of
the date of the decision for which the hearing is sought.11 The Office has discretion, however, to
grant or deny a request that is made after this 30-day period.12 In such a case, the Office will
determine whether a discretionary hearing should be granted and, if not, will so advise the
claimant with reasons.13
ANALYSIS -- ISSUE 2
Appellant’s request for a review of the written record was postmarked September 12,
2008, more than 30 days after the Office’s August 11, 2008 decision.14 Therefore, she was not
entitled to a review of the written record as a matter of right. The Office exercised its discretion
and determined that the issue in the case, whether appellant’s trigger finger of the right index
finger was causally related to her federal employment, could be resolved through a request for
reconsideration and the submission of additional evidence establishing that her right finger

7

See Beverly A. Spencer, 55 ECAB 501 (2004).

8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.615.

10

Id. at § 10.616(a).

11

James Smith, 53 ECAB 188 (2001).

12

20 C.F.R. § 10.616(b).

13

James Smith, supra note 11.

14

Wednesday, September 10, 2008 was the 30th day after the August 11, 2008 decision. On appeal, appellant
stated that she mailed her request for a review of the written record on September 10, 2008 but it was returned to her
on September 12, 2008 because she used insufficient postage.

4

condition was caused or aggravated by specific employment factors.15 The Board finds no
evidence that the Office abused its discretion in denying appellant’s untimely request for a
review of the written record in its October 27, 2008 decision.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained trigger finger of her right index finger in the performance of duty. The Board further
finds that the Office did not abuse its discretion in denying her request for a review of the written
record.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 27 and August 11, 2008 are affirmed.
Issued: August 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

In a September 4, 2008 report submitted with appellant’s request for a review of the written record, Dr. Menio
stated that she “apparently” injured her finger at work. He stated, “At this point in time, I believe this injury should
be considered a work-related injury based on the information that I have.” This report lacks medical rationale
explaining how specific factors of employment caused appellant’s right index finger condition. Dr. Menio’s opinion
on causal relationship is also equivocal in that he stated that she “apparently” injured her finger at work.

5

